Title: From James Madison to Richard Cutts, 10 September 1823
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          Montpellier Sepr. 10. 1823
        
        The Carriage we brought from Washington being nearly worne out, & not well to be replaced here, you will oblige Mrs. M. & myself, by procuring for us one suited to the Country at a price between 5 & 6 hundred dollars on a credit till the 1st. of Jany. next, on or before which payment will be remitted. Friendly respects
        
          James Madison
        
      